FILED
                           NOT FOR PUBLICATION                              NOV 01 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROBERT SCANLAN,                                  No. 15-17319

              Plaintiff-Appellant,               D.C. No. 1:15-cv-00282-LJO-JLT

 v.
                                                 MEMORANDUM*
TRAN, Officer badge #53054; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and GOULD, Circuit Judges.

      Former California state prisoner Robert Scanlan appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2). Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). We affirm in part, reverse in

part, and remand.

      Scanlan alleged that at his arrest and booking, he told defendants that he was

suffering from broken teeth sustained in an altercation the day before. Scanlan also

alleged that he was in serious pain, that defendants failed to respond, and that one

month later a dental x-ray confirmed that Scanlan needed two teeth extracted.

Liberally construed, these allegations of defendants’ deliberate indifference to

Scanlan’s serious medical need, stemming from his broken teeth, were “sufficient

to warrant ordering [defendants] to file an answer.” Wilhelm v. Rotman, 680 F.3d

1113, 1116 (9th Cir. 2012). Scanlan’s allegations as to his other injuries and

ailments are not sufficient to state a deliberate indifference claim. See Jett v.

Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (deliberate indifference requires

showing of harm “caused by” the alleged indifference).

      Accordingly, we reverse the district court’s judgment only as to Scanlan’s

deliberate indifference claim stemming from his broken teeth, and remand for

further proceedings as to that claim only.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.


                                             2                                      15-17319